DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1A and 1B are not of sufficient quality so that all details in the drawings would be reproducible in a printed patent (see 37 CFR 1.84(b) for standards of drawing with photographs).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one or more protrusions of the first/upper chamber (claim 2) must be shown or the feature(s) canceled from the claim(s).  Applicant’s drawings currently show protrusions associated with the second/lower chamber.  No new matter should be entered.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests changing “a one or more vent” to --one or more vents-- (line 11).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 and claim 8 as preceded by claim 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification provides support for protrusions associated with the second/lower chamber, but does not provide support for one or more protrusions of the first/upper chamber as set forth in claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the airbag" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 1, use of the terms “HIC” and “Nij” (lines 21-22) is unclear. Examiner suggests spelling out the phrases in their entirety, rather than using abbreviations or acronyms.
Claim 2 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the fabric" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the construction of aviation airbags" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the stringent vertical flammability requirements of FAR 25.853" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the FAA’s high pressure permeability resistance requirements" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 3, use of the terms “FAR” and “FAA’s” (line 3) is unclear. Examiner suggests spelling out the phrases in their entirety, rather than using abbreviations or acronyms.
Claim 7 recites the limitation "the percentage of gas distribution" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the allowable subject matter of claim 1 is a combination of features including the first and second chambers disposed inside the airbag, the second chamber disposed below the first chamber and not in fluid communication with the first chamber, and one or more vents communicative with the first chamber.  Mossi et al. (US 5,520,413), Sato (US 7,780,191), Kumagai et al. (US 7,168,733), and Yamamoto (US 8,662,529) disclose an airbag apparatus comprising a plurality of fabric panels, first upper chamber and second lower chamber disposed inside the airbag, one or more vents in communication with the first upper chamber, and a first capacity for resisting a first load applied to the outside of the first upper chamber is less than a second capacity for resisting a second load applied to the outside of the second lower chamber, but the first upper chamber and second lower chamber are in fluid communication with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses flame retardant airbag fabrics, front console/bulkhead mounted airbags, seat-mounted airbags, and airbags including upper and lower chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614